DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Pre-Appeal Brief filed on 03/03/2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening the prosecution as signed.
Response to Arguments
Examiner has reopened prosecution to issue a non-final rejection that includes a new grounds of rejection and clarification of the rejection of Claim 1.  Applicant’s prior 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui, Japanese Patent JP4961445B2.
Regarding Claim 1, Fukui teaches, a coil component (Fig. 4) comprising: 
a magnetic body portion (2) that includes 
a resin material and metallic particles made of a first metallic material (“an amorphous iron powder and a novolak type epoxy resin” [0015]), 
at least a portion of an outer layer of the magnetic body portion forming an electrically conductive layer ((not shown, Fig. 4) “replacement plating layer” [0018]) that includes 
a second metallic material (“thin copper plating film” [0018]) having a specific resistance lower than a specific resistance of the first metallic material, 
the electrically conductive layer being formed by displacing a first metal in the first metallic material with a second metal of the second metallic material (“the substitution 
a coil conductor (1) that is embedded in the magnetic body portion; and 
a first outer electrode (4, Fig. 5) and a second outer electrode (4, Fig. 5) each of which is electrically connected to the coil conductor, wherein 
the electrically conductive layer includes a first electrically conductive layer (replacement plating layer covering one end of body 2, Fig. 4) that is electrically connected to the first outer electrode (4, Fig. 5) and a second electrically conductive layer (replacement plating layer covering the other end of body 2, Fig. 4) that is electrically connected to the second outer electrode (4, Fig. 5), the first electrically conductive layer and the second electrically conductive layer being electrically isolated (3) from each other, 
the first metallic material contains iron (“amorphous iron powder” [0015]), and 
the second metallic material is formed by displacing iron (“the substitution reaction” [0018]) in the first metallic material with copper (“thin copper plating film” [0018]), such that 
the second metallic material is a copper plating (“thin copper plating film” [0018]) on an outer surface of the first metallic material (“the substitution reaction between the amorphous iron powder exposed on the surface of the molded product” [0018]).  (Fukui: Figs. 1-5, machine translation, para. [0013], [0015], [0018], [0022]).


Regarding Claim 2, Fukui further teaches, wherein each of the first outer electrode and the second outer electrode is a plating layer (4, Fig. 5) (“an electroplating layer on the surface of the molded body 2 to complete the external electrode” [0022]).  (Fukui: Fig. 5, machine translation, para. [0022]).
Regarding Claim 3, Fukui further teaches, wherein, in each of the first electrically conductive layer and the second electrically conductive layer, a region (3) in which the first outer electrode and the second outer electrode are not present is coated with an insulating film (“a novolak type epoxy resin” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 8, Fukui further teaches, wherein the first metallic material is iron or an iron alloy (“an amorphous iron powder” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 9, Fukui further teaches, wherein the second metallic material is copper (“thin copper plating film” [0018]).  (Fukui: Fig. 4, machine translation, para. [0018]).
Regarding Claim 10, Fukui further teaches, wherein the coil conductor is coated with an insulating material (“a self-bonding flat wire” [0013] reasonably teaches coated with an insulating material).  (Fukui: Fig. 1, machine translation, para. [0013]).
Regarding Claim 11, Fukui further teaches, wherein metallic particles (“an amorphous iron powder” [0015]) each of which is not coated with an insulating coating film (3) are present in or on surface portions of the magnetic body portion (2) on which (Fukui: Figs. 4 and 5, machine translation, para. [0015]).
Regarding Claim 12, similarly as in claim 3, Fukui further teaches, wherein, in each of the first electrically conductive layer and the second electrically conductive layer, a region (3) in which the first outer electrode and the second outer electrode are not present is coated with an insulating film (“a novolak type epoxy resin” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 17, Fukui further teaches, wherein the first metallic material is iron or an iron alloy (“an amorphous iron powder” [0015]).  (Fukui: Fig. 4, machine translation, para. [0015]).
Regarding Claim 18, Fukui further teaches, wherein the second metallic material is copper (“thin copper plating film” [0018]).  (Fukui: Fig. 4, machine translation, para. [0018]).
Regarding Claim 19, Fukui further teaches, wherein the coil conductor is coated with an insulating material (“a self-bonding flat wire” [0013] reasonably teaches coated with an insulating material).  (Fukui: Fig. 1, machine translation, para. [0013]).

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, as applied to claim 1, in view of Saito, U.S. Patent Application Publication 2013/0222106.
Regarding Claim 4, Fukui further teaches, a magnetic body (2) including the protective layer 3, between “the replacement plating layer” (located on end portions of (Fukui: Figs. 1-5, machine translation, para. [0018]).
Fukui does not explicitly teach, wherein: 
the…body portion has a groove; and 
the first electrically conductive layer and the second electrically conductive layer are electrically isolated from each other by the groove.
However, Saito teaches, wherein: 
the…body portion has a groove (11); and 
the first electrically conductive layer (5) and the second electrically conductive layer (7) are electrically isolated from each other by the groove (11).  (Saito: Figs. 1-6, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify the body of Fukui to include the grooves (11) of Saito, the motivation being that “the creepage distance between the first electrode 5 and the second electrode 7 in the second direction is set to be larger than the clearance [there]between” [0046].  (Saito: Figs. 1-6, [0046]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Fukui in view of Saito further teaches, wherein the groove (11) has a depth of about 200 um or less (“30 um” [0046]), the motivation being that “the creepage distance between the first electrode 5 and the second electrode 7 in the second direction is set to be larger than the clearance [there]between” [0046].  (Saito: Figs. 1-6, [0046]).
Regarding Claim 13, similarly as claim 4, the combination of Fukui in view of Saito further teaches, wherein: 
the…body portion has a groove (Saito: 11); and 
the first electrically conductive layer (Saito: 5) and the second electrically conductive layer (Saito: 7) are electrically isolated from each other by the groove (Saito: 11), the motivation being that “the creepage distance between the first electrode 5 and the second electrode 7 in the second direction is set to be larger than the clearance [there]between” [0046].  (Saito: Figs. 1-6, [0046]).
Regarding Claim 14, similarly as claim 4, the combination of Fukui in view of Saito further teaches, wherein: 
the…body portion has a groove (Saito: 11); and 
the first electrically conductive layer (Saito: 5) and the second electrically conductive layer (Saito: 7) are electrically isolated from each other by the groove (Saito: 11), the motivation being that “the creepage distance between the first electrode 5 and the second electrode 7 in the second direction is set to be larger than the clearance [there]between” [0046].  (Saito: Figs. 1-6, [0046]).

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, as applied to claims 1 and 2, respectively, in view of Kotani, U.S. Patent Application Publication 2014/0286814.
Regarding Claim 6, Fukui further teaches, “an amorphous iron powder” [0015], and is silent on the diameter.  (Fukui: Figs. 1-5, machine translation, para. [0015]).

However, Kotani teaches, wherein the metallic particles have an average particle diameter of about 200 um or less (“5 um to 30 um” [0042]).  (Kotani: Figs. 1, [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the iron powder of Fukui to include the average particle diameter of 5 um to 30 um of Kotani, the motivation being “to secure high filling rate in the compression-molded powder magnetic core” [0042].  (Kotani: Figs. 1, [0042]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Fukui in view of Kotani further teaches, “an amorphous iron powder” [0015], and is silent on the diameter.  (Fukui: Figs. 1-5, machine translation, para. [0015]).
The combination of Fukui in view of Kotani does not explicitly teach, wherein the metallic particles include particles coated with insulating coating films having an average thickness of less than about 40 nm and particles coated with insulating coating films having an average thickness of about 40 nm or more.
However, Kotani teaches, wherein the metallic particles include particles coated with insulating coating films having an average thickness of less than about 40 nm and particles coated with insulating coating films having an average thickness of about 40 nm or more (“not less than 10 nm and not greater than 50 nm” [0029]).  (Kotani: Figs. 1, [0029]).
(Kotani: Figs. 1, [0029]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, similarly as in claim 6, the combination of Fukui in view of Kotani further teaches, wherein the metallic particles have an average particle diameter of about 200 um or less (Kotani: “5 um to 30 um” [0042]), the motivation being “to secure high filling rate in the compression-molded powder magnetic core” [0042].  (Kotani: Figs. 1, [0042]).
Regarding Claim 16, similarly as in claim 7, the combination of Fukui in view of Kotani further teaches, wherein the metallic particles include particles coated with insulating coating films having an average thickness of less than about 40 nm and particles coated with insulating coating films having an average thickness of about 40 nm or more (“not less than 10 nm and not greater than 50 nm” [0029]), the motivation being to “improve withstand voltage, and…suppress reduction of magnetic permeability” [0029].  (Kotani: Figs. 1, [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
4/3/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837